DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 15-16, 19 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besse 2016/0186899.

a first and a second tubular component, the first tubular component being provided with a pipe body and a male member 101 at a distal end of the pipe body, the second tubular component being provided with another pipe body and a female member 102 at a distal end of that pipe body, such that a male member comprises, on an external peripheral surface, at least one male threaded zone 120 and finishes in a male terminal surface, and a female member comprises, on an internal peripheral surface, at least one female threaded zone 120 and finishes in a female terminal surface 8), 
the male threaded zone comprising a male thread having a first portion (vpest) which the width of the thread crest increases in a direction oriented from the male terminal surface towards the pipe body of the first tubular component, the tooth closest to the male terminal surface 107 presenting a minimum crest width value of the male thread, and
the female threaded zone comprising a female thread having a second portion (vpest) in which the width of the thread crest increases along a direction oriented from the female terminal surface towards the pipe body of the second tubular component, the tooth closest to the female terminal surface 108 presenting a minimum crest width value of the female thread,
wherein each tooth of the first portion is between two adjacent teeth of the second portion when the connection is made up, and wherein only part of the first portion cooperate with only a part of the second portion in accordance with a self-locking make-up arrangement in order to provide a locking region in the threaded connection (section VPEST acts as self-locking portion separate from portion PDAP) .
In regard to claim 2, wherein the locking region comprises a number of threads in self-locking arrangement (threads included in length VPEST), wherein first and second portions 
In regard to claim 3, wherein the male threaded zone has a male distal portion defined by a different wedge ratio than in the locking region, the distal portion including the tooth that is closest to the male terminal surface 4, the male distal portion being adjacent to the first portion.
In regard to claim 4, wherein the female threaded zone 120 has a female distal portion 108 defined by a different wedge ratio than in the locking region (last thread CWRbmax does not change size from the second to last thread, which is part of VPEST), the female distal portion including the tooth which is closest to the female terminal surface 108, the female distal portion being adjacent to the second portion (VPEST).
In regard to claim 5, the tooth of the female distal portion which is closest to the female terminal surface has the same crest width as the toot of the male distal portion which is closest to the male terminal surface (see teeth width of 133 and last tooth on the left of box 104 in fig. 5).
In regard to claim 6, wherein the lead of the male stab flanks is constant in the first portion and gets a distinct value in a distal portion of the male threaded zone, such the distinct value being equal to the value of the lead of the male load flanks which remains constant in the first and distal portions, the male distal portion being adjacent to the first portion (the male stab and load flanks are equal and do not change throughout 120).
In regard to claim 7, wherein the lead of the male load flanks is constant in the first portion and gets a distinct value in a distal portion of the male threaded zone a value equal to the value of the lead of the male stab flanks which remains constant in the first and distal portions, the male distal portion being adjacent to the first portion (the male stab and load flanks are equal and do not change throughout 120).
In regard to claim 8, wherein the male threaded zone has a male proximal portion (left most CWTpmax stays the same as the last tooth in VPEST) defined by a different wedge ratio than in the locking region, the proximal portion including the tooth that is farthest to the male terminal surface 107, the male proximal portion being adjacent to the first portion.

In regard to claim 10, wherein the lead of the male stab flanks is constant in the first portion and gets in a proximal portion of the male threaded zone a value equal to the value of the lead of the male load flanks which remains constant in the first and proximal portions, the male proximal portion being adjacent to the first portion (the male stab and load flanks are equal and do not change throughout 120).
In regard to claim 11, wherein the lead of the male load flanks is constant in the first portion and gets in a proximal portion of the male threaded zone equal to the value of the lead of the male stab flanks which remains constant in the first and proximal portions, the male proximal portion being adjacent to the first portion (the male stab and load flanks are equal and do not change throughout 120).
In regard to claim 12, wherein the wedge ratio changes at two locations on both the male threaded zone and the female threaded zone (the thread ratio changes on either side of VPEST).
In regard to claim 15, wherein the male and female threaded zones have a taper generatrix 120 forming an angle with the axis 110 of the connection in the range from 1 degree to 5 degrees (see paragraph 58).
In regard to claim 16, wherein the teeth of the male and female threaded zones have a dovetail profile, and the crests of the teeth and the roots of the male and female threaded zones are parallel to the axis of the threaded connection (see fig. 5).

In regard to claim 21, wherein the threaded connection is semi flush, and the first 101 and a second 102 tubular component are integral, each first and second tubular component comprising a male member 103 and a female member 104 (see fig. 5).
In regard to claim 22, wherein the part of the first portion and respectively the part of the second portion of the threaded zones of respectively the male member and the female member cooperating by self-locking in the locking region each representing more than 30% and less than 80% in number of teeth of the respective threaded zone (see fig. 7 and 8 where VPEST comprises 6 of the 8 total number of teeth, or 75%).
In regard to claim 23, wherein all teeth of the male and or female threaded zone have the same height, except the tooth 133 presenting a minimum crest width (see fig. 6 where surface 133 is shorter than the adjacent tooth).
In regard to claim 24, wherein the male threaded zone and the female threaded zone are respectively a single continuous thread (see figs. 7 and 8).
In regard to claim 25, wherein the male threaded zone 120 and the female threaded zone 120 are single start thread.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besse 2016/0186899.
Besse discloses a dovetail profile with respective load and stab flanks being at angle of a 
same angle compared to a perpendicular to an axis of the connection, but Besse does not disclose the exact angle value.  However, it would have been obvious to one of ordinary skill in the art to make the angle of the load and stab flanks be that recited by the Applicant because a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Allowable Subject Matter
Claims 13-14, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dearden, Blose, Otten, Mallis, Rueda and Oku disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679